Citation Nr: 0913695	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
compensation benefits on behalf of the Veteran's minor child


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an apportionment decision dated in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The appellant is the 
Veteran's former wife.


FINDINGS OF FACT

1.  The Veteran has not been reasonably discharging his 
responsibility for support of his minor child with whom he 
does not reside, by making adequate payments for her support. 

2.  The Veteran's VA compensation payments include an amount 
for the support of the dependent child.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
compensation benefits have been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. § 3.450 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  However, VA regulations include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information, which could directly affect the 
payment or potential payment of benefit, which is subject of 
the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 
19.102.  

In this case, the appellant filed a NOD in November 2006.  In 
response to the NOD, the RO issued an SOC to the appellant 
and provided a copy to the Veteran.  The appellant filed a 
substantive appeal in May 2007.  The RO notified the Veteran 
that the appellant appealed the disallowance of the 
apportionment claim on the grounds that the apportionment 
award would not cause undue hardship to the Veteran. 

II.  Merits of the Claim for Apportionment

The appellant filed a claim for entitlement to apportionment 
of the Veteran's benefits on behalf of their child.  In March 
2005, when the appellant filed this claim, the child was a 
minor.  The record indicates that the minor child resides 
with and is in the sole custody of the appellant.  The 
Veteran is currently receiving a disability evaluation of 100 
percent for individual unemployability due to his service-
connected disabilities.  The appellant essentially contends 
that she experiences hardship in the absence of apportionment 
and the Veteran is not reasonably discharging his 
responsibility for the child's support.  

When a veteran is not residing with his or her spouse, or 
when a Veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  VA regulations provide for two types of 
apportionments.  A general apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran's child is not in 
the veteran's custody and the veteran is not reasonably 
discharging his responsibility for the child's support.  It 
is not necessary for the appellant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a special apportionment, 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation benefits payable may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents on 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his or her dependents, and the 
apportionment claimants.  Apportionment of more than 50 
percent of the Veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her; but apportionment of 
less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.  38 C.F.R. § 3.451.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a Veteran is reasonably 
discharging his responsibility for the support of a 
dependent, who might be entitled to a general apportionment, 
but when special circumstances exist, which warrant giving 
dependents additional support.

The benefit-of-the-doubt rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

Regarding the issue of a general apportionment, the appellant 
and the Veteran both report that the Veteran is required to 
pay court ordered child support of $62 per month.  The 
Veteran contends that he is current on the monthly child 
support payment.  In addition, the Veteran asserts that he 
purchases school clothing and shoes for the child at the 
beginning of every school year and that if she needs anything 
extra he helps.  The Veteran did not provide any 
documentation in support of his contentions.  On the other 
hand, the appellant argues that the Veteran only paid $200 in 
2004 for child support and that he is only required to pay 
roughly $15 per week.  She contends that the Veteran does not 
help with school clothes, school supplies, or school 
pictures.  The appellant also did not provide any support for 
her contentions, such as documentation from the Oakland 
County Friend of the Court of arrears for any unpaid child 
support.  

The Board observes that the Veteran's VA compensation 
payments include an amount for the support of the dependent 
child.  Under VA guidelines, if a veteran is receiving 
additional benefits for dependents and the evidence shows he 
is not reasonably contributing to their support, hardship to 
the veteran would not result from apportionment of the 
additional amounts of compensation benefits payable for such 
dependents. VA Manual 21-1, Part IV, paragraph 19.05.  The 
child does not live with the Veteran and there is no 
indication that the Veteran has forwarded in support of this 
child the requisite portion of the compensation provided 
based on her status as his dependent.  Specifically, the 
expense sheet the Veteran submitted to VA only reports that 
he provides $62 per month in support of the minor child not 
in his custody.  As the record shows that the Veteran is only 
required to pay $62 a month in child support and the record 
indicates that he is not providing additional support for the 
minor child, the Board finds that the Veteran is not 
reasonably discharging his duties to support the minor child.  
Accordingly, the Board has determined that an apportionment 
of the Veteran's disability compensation is warranted.
Once it has been determined that an apportionment is 
warranted, the rate of apportionment of disability 
compensation must be determined.  Rates of apportionment are 
to be determined under the standards set forth in 38 C.F.R. § 
3.451.  See 38 C.F.R. § 3.453.  This regulation stipulates 
that ordinarily apportionment of more than 50 percent of the 
Veteran's benefits is considered to constitute undue hardship 
on him, but apportionment of less than 20 percent of his 
benefits is ordinarily considered insufficient to constitute 
a reasonable basis for any apportionee.  The Board must take 
into considering the totality of the circumstances to include 
the need of the Veteran, as these are his benefits, as well 
as the need of his dependent as VA may apportion any part of 
compensation payable to the Veteran.  The Board has 
considered that the 50 percent and 20 percent guidelines 
referenced above are ordinarily to be considered.  However, 
the Board must also consider the amount of VA benefits 
payable, other income and resources of the Veteran and of the 
dependent who is claiming apportionment, and the special 
needs of the Veteran, his or her dependents and/or the 
apportionment claimants.  

The Board finds that the appellant is entitled to an 
apportionment of $100 of the Veteran's monthly income on 
behalf of the minor child.  As noted, the Veteran has been 
paid at the 100 percent rate and is considered by VA to be 
unemployable.  The VA disability compensation is the sole 
income in support of himself, his wife and their three 
children.  In August 2005, the Veteran was receiving $2721 in 
VA disability benefits, which include an amount for the 
support of the minor child as a dependent of the Veteran.  
The financial information submitted by the Veteran shows that 
his monthly income exceeds his monthly expenses by $12.  In 
September 2005, the Veteran reported that he had $4,000 in a 
savings account.  The appellant's monthly income is $1062, 
which includes $62 from the Veteran for child support.  The 
financial information submitted by the appellant shows that 
her monthly expenses exceed her monthly income by $181.  The 
Board observes that the appellant stated the monthly expenses 
that she reported did not include expenses such as food, 
clothing and other basic needs.  Accordingly, it appears that 
her monthly expenses most likely exceed her monthly income by 
more than $181, although the exact amount is unclear.  Thus, 
the evidence demonstrates that the appellant is unable to 
meet the minor child's basic needs.  

The Board recognizes that this amount is less than 20 percent 
of the Veteran's benefits, which is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  However, as noted above, the Veteran has been 
compensated by VA for this dependent child and the evidence 
does not show that he has forwarded this benefit to support 
her.  The $100 apportionment is slightly more than the amount 
the Veteran has received per month from VA for the minor 
child.  In addition, the Board has determined that 
apportioning 20 percent of the Veteran's benefits would cause 
the Veteran undue hardship in light of the fact that he 
supports four other dependents.  Considering the totality of 
the circumstances, the Board concludes that an apportionment 
of $100 of the Veteran's monthly income on behalf of the 
minor child is warranted.  


ORDER

Entitlement to an apportionment of $100 of the Veteran's VA 
compensation benefits for the Veteran's minor child is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


